Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant’s amendment to the independent claims filed on February 2, 2021 is being considered.
Applicant’s arguments filed on February 2, 2021 with respect to claim rejections under 35 USC 101 have been fully considered and are persuasive.  
Applicant's request for reconsideration of the previous rejections of the last Office action is persuasive and, therefore, the action is withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
After a thorough search, examination, review of applicant’s arguments and in light of the prior arts made of record, claims 1 – 20 are allowed and because they are believed to be both novel and nonobvious.
The closest prior arts of record consist of the combination of Doganaksoy (USPGPUB 2007/0136115), which discloses the time varying data is represented using moving averages, moving medians, moving quartiles, or moving standard deviations and dimension varying data comprising metrics, red flags, rule based categorical measures and discrete quantities, are aggregated through central tendency, variance or Z-score. The ratio of total number of metrics that exceed the negative threshold of modified Z-scores across the given period of time and given set of metrics to the 
The combination of the above-mentioned prior arts does not explicitly teach transforming the probability mass function into a continuously differentiable probability density function using the standard deviation, the probability density function determined using a parametric control function, the parametric control function comprising a lognormal derivative of the probability density function, the parameters within the control function are estimated using optimization that minimizes a mean-squared error of an objective function; and outputting the probability density function, representing compression of the input discrete dataset into the machine learning model for analysis. – as disclosed in independent claims 1 and 11. 

The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
	If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 10, 2021

/SHAHID A ALAM/Primary Examiner, Art Unit 2162